IN THE
                   TENTH COURT OF APPEALS

                        10-14-00355-CV

WILLIAM M. WINDSOR,
                                         Appellant
v.

SAM ROUND,
                                         Appellee

                        10-14-00392-CV

WILLIAM M. WINDSOR,
                                         Appellant
v.

SEAN D. FLEMING,
                                         Appellee

                        10-15-00069-CV

WILLIAM M. WINDSOR,
                                         Appellant
v.

KELLIE McDOUGALD,
                                         Appellee
                                    No. 10-15-00092-CV

WILLIAM WINDSOR,
                                                             Appellant
v.

JOEYISALITTLEKID, ET AL,
                                                             Appellee



                              From the 378th District Court
                                  Ellis County, Texas
                                 Trial Court No. 88611


                                           ORDER


       There are currently four civil proceedings pending before this Court in which

William Windsor is the appellant. In each proceeding, Windsor has filed a brief which

on its face is grossly deficient from compliance with the rules of appellate procedure.

The most glaring deficiency is that Windsor does not include “appropriate citations to

authorities and to the record.” TEX. R. APP. P. 38.1 (i). He makes general references to

the record without specific page numbers, or even volume numbers, thus requiring this

Court to sift through a voluminous clerk’s record for the document Windsor references.

We are not required to sift through the record for support of Windsor’s arguments. See

Hajjar v. State, 176 S.W.3d 554, 566 (Tex. App.—Houston [1st Dist.] 2004, pet. ref'd).



Windsor v. Round, Fleming, McDougald, and Joeyisalittlekid                        Page 2
Additionally, some issues are not supported by citations to authorities at all. TEX. R.

APP. P. 38.1(i).

       Windsor also includes an appendix with his brief containing a multitude of

documents, many of which, if not all, are included in the clerk’s record and cites to this

appendix as authority rather than to the clerk’s record. Windsor had previously been

informed by order of the Court issued on September 3, 2015 that he could not use his

own documents in lieu of a clerk’s record. The appendix included with Windsor’s brief

evidences a conscious decision to ignore that order. This appendix was voluminous,

unnecessary, and consumed an undue amount of time for this Court to process and file.

       Furthermore, there are a number of potentially dispositive issues pending

decision by the Court, including pending motions to dismiss by some of the appellees.

       In light of these facts, the Court stays the briefing schedule for the appellees in

each proceeding to potentially avoid the cost and burden of complying with the due

dates for filing an appellee’s brief. The appellees may file their brief in response if they

choose to, but the due date for those briefs is hereby suspended until further order of

the Court. This does not, however, prevent any party from filing any interim response

to the briefs or motions regarding other relief sought, if any.

       Finally, the Court is considering whether the briefs filed by Windsor should be

stricken, as his previously improper briefs were, or whether it would be appropriate at

this juncture, based on the history of this litigation, to dismiss the proceedings as a


Windsor v. Round, Fleming, McDougald, and Joeyisalittlekid                            Page 3
sanction. Windsor is invited to respond to the Court’s notice of its consideration of

further sanctions against him. Upon Windsor’s response, if any, other parties may

reply to Windsor’s response if they so choose.




                                              PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Briefing schedule stayed
Order issued and filed October 15, 2015




Windsor v. Round, Fleming, McDougald, and Joeyisalittlekid                     Page 4